DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered. 
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (US 6,318,817) in view of Sarjakoski et al (User Interfaces and Adaptive Maps) and further in view of CQE Academy (Histograms - Reading & Interpreting Data).
As per claim 1, Martin et al discloses a method of detecting brake fade (Col. 4, lines 18-24) for a vehicle brake system having wheel brakes susceptible to brake fade, the method comprising: 
storing vehicle deceleration data (700; Col. 16, lines 41-42) and brake system fluid volume at different pressure points (Col. 16, lines 50-62); storing data of vehicle deceleration (700; Col. 16, lines 41-42) and brake system fluid (Col. 16, lines 50-62); and
determining a presence of brake fade within the vehicle brake system based on the data (Col. 15, lines 37-41; Col. 18, lines 15-17);
determining a vehicle deceleration factor (Fig. 10; Col. 15, lines 12-17) based on a measured decrease in deceleration during a braking event;
determining a Pressure-Volume (PV) factor (Col. 16, lines 50-62) based on a measured increase in the brake system fluid volume during the braking event;
weighting the PV factor and the vehicle deceleration factor by a weighting constant (Col. 15, lines 10-18; Col. 16, lines 50-62), wherein the weighting constant is based on a material property of brake pads for the wheel brakes (Col. 17, lines 48-52); and
generating an overall brake fade factor for detecting the brake fade based on the weighted PV factor and the weighted vehicle deceleration factor (Fig. 10; Col. 15, lines 51-52).  Martin et al does not disclose a histogram; establishing adaptive reference maps based on the histogram, the adaptive reference maps comprising an adaptive reference map of vehicle deceleration and an adaptive reference map of brake system fluid; and determining a presence of brake fade within the vehicle brake system based on the established adaptive reference maps.
Sarjakoski et al discloses storing data in adaptive reference maps (Page 1).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stored data of Martin et al by storing the vehicle deceleration and brake system fluid data in adaptive reference maps as taught by Sarjakoski et al in order to provide improved user control (Sarjakoski et al: Page 2).  
	CQE Academy discloses storing data in a histogram (Pages 1-3).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adaptive reference maps of Martin et al and Sarjakoski et al by further storing them as a histogram as taught by CQE Academy in order to allow for analysis of large amounts of data (CQE Academy: Page 2).
As per claim 2, Martin et al, Sarjakoski et al and CQE Academy disclose the method of claim 1.  Martin et al further discloses wherein establishing the adaptive reference maps comprises establishing the adaptive reference map of vehicle deceleration at different pressure points utilizing the histogram by seeking pre-defined pressure points during the braking event (Fig. 10; Col. 15, lines 38-52), and wherein current vehicle deceleration data is learned to the adaptive reference map of vehicle deceleration when a boost pressure is within a given range of one of the pre-defined pressure points (Col. 14, lines 27-36; Col. 16, lines 41-47).  Martin et al does not disclose providing a searching algorithm.  Sarjakoski et al further discloses searching for data (Page 6).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adaptive reference maps of Sarjakoski et al by automating the search function with a search algorithm in order to expedite data processing (See MPEP 2144.04 (III)).
As per claim 3, Martin et al, Sarjakoski et al and CQE Academy disclose the method of claim 2.  Martin et al discloses further comprising calculating a vehicle deceleration change factor as a percentage form based on the vehicle deceleration factor (Col. 15, lines 12-17). 
As per claim 4, Martin et al, Sarjakoski et al and CQE Academy disclose the method of claim 3.  Martin et al further discloses wherein the establishing the adaptive reference maps comprises establishing the adaptive reference map of brake system fluid volume at different pressure points utilizing the histogram by providing the searching algorithm seeking pre-defined pressure points during the braking event (Fig. 12; Col. 16, lines 50-62), and wherein a current brake system fluid volume is learned to the adaptive reference map of vehicle deceleration when the boost pressure is within a given range of one of the pre-defined pressure points (Col. 16, lines 41-62). 
As per claim 5, Martin et al, Sarjakoski et al and CQE Academy disclose the method of claim 4.  Martin et al discloses further comprising calculating a PV change factor as a percentage based on the determined PV factor (Col. 15, lines 10-13; Col. 16, lines 50-62). 
As per claim 6, Martin et al, Sarjakoski et al and CQE Academy disclose the method of claim 5.  Martin et al further discloses wherein the generating the overall brake fade factor comprises adding the weighted vehicle deceleration factor and the weighted PV factor together to provide the overall brake fade factor (Fig. 10; Col. 15, lines 51-52). 
As per claim 9, Martin et al, Sarjakoski et al and CQE Academy disclose the method of claim 1.  Martin et al discloses further comprising adjusting the adaptive reference maps in response to a brake thermal model determining that a braking temperature is within a given temperature range (Col. 17, lines 48-52).
5.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (US 6,318,817), Sarjakoski et al (User Interfaces and Adaptive Maps), CQE Academy (Histograms - Reading & Interpreting Data) and further in view of Ohnishi et al (US 2014/0026557).
As per claim 8, Martin et al, Sarjakoski et al and CQE Academy disclose the method of claim 1.  Martin et al discloses further comprising providing a brake system (Fig. 1) including the wheel brakes (103a, 103b, 103c, 103d), but does not disclose an electric brake booster.
Ohnishi et al discloses wherein the brake system comprises a plunger assembly (70b) having a housing (73, 82) defining a bore (98a) therein, wherein the plunger assembly includes a piston (88a) slidably disposed therein such that movement of the piston pressurizes a pressure chamber (98a) when the piston is moved in a first direction, and wherein the pressure chamber of the plunger assembly is in fluid communication with an output (24a), and wherein the plunger assembly further includes an electrically operated linear actuator (74; [0105]) for moving the piston within the bore.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Martin et al by providing a linearly-actuated brake booster as taught by Ohnishi et al in order to provide improved brake boosting control.
Allowable Subject Matter
6.	Claims 10-16 are allowed.
7.	Claims 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
8.	Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. 
Regarding the prior art rejection of claim 1, the applicant argues that:
“Thus, claim 1 has been amended to include the allowable subject matter of claim 7” (Page 6).

Amended claim 1 does not include all of the limitations of claim 7 and the intervening claims.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657              

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657